[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION FOR JUDGMENT OF ACQUITTAL
Pursuant to Section 42-51 of the Practice Book the Defendant moves that the Court order the entry of a judgment of acquittal CT Page 2673 as to Count Four of the Amended Information in this case. As grounds for this order to be entered, the Defendant represents that the evidence presented at trial does not reasonably permit a finding of guilty beyond a reasonable doubt as to this Count. The Defendant further represents that the facts proved by the evidence in this case when applied to the statute charged cannot sustain a conviction as the statute charging sexual assault in the fourth degree under the circumstances is constitutionally "vague" and a Defendant cannot, therefore, be convicted.
The Defendant further moves that the Court order the entry of judgment of acquittal on the Sixth Count of the Amended Information as the evidence would not reasonably permit a finding of guilty beyond a reasonable doubt as to that Count. The Defendant further claims that as to that Count and the evidence and facts presented in this case, the statute is constitutionally "vague" and as such the Defendant's conviction cannot stand. The defendant further claims that the section of the Risk of Injury statute under which the Defendant has been charged has been repealed by implication as the result of the legislative amendments to the Risk of Injury statute and that he is not properly subject to criminal liability under the Sixth Count of Amended Information.
DEFENDANT
Arthur P. Meisler
 CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Motion for Judgment of Acquittal was mailed this 11th day of February, 1999, via first class mail, postage prepaid, to:
    Sandra L. Tullius Assistant State's Attorney Office of the Chief State's Attorney 300 Corporate Place Rocky Hill, CT 06067
Arthur P. Meisler
 ORDER
The foregoing Motion having been heard, it is hereby ORDERED: CT Page 2674 GRANTED/DENIED.
BY THE COURT
Judge/Asst. Clerk